Citation Nr: 9923337	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected renal disability.

2.  Entitlement to an increased evaluation for post-surgical 
neuralgia, currently evaluated as 20 percent disabling.  

3.  Entitlement to a compensable evaluation for a left flank 
scar.

4.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to July 
1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, Regional Office (RO).  A May 1997 rating decision 
granted service connection for post-surgical neuralgia, 
evaluated as 10 percent disabling, effective March 1996.  A 
December 1997 rating decision increased the evaluation for 
neuralgia to 20 percent, effective March 1996, under a 
different diagnostic code, and denied a total rating based on 
individual unemployability, due to service-connected 
disabilities.  A July 1998 rating decision denied service 
connection for hypertension, and an August 1998 rating 
decision awarded a separation evaluation for left flank scar, 
evaluated as noncompensable, effective March 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
renal disability, is not plausible.  

3.  The veteran's post-surgical neuralgia is manifested by 
pain and diminished sensation.

4.  The veteran's left flank scar has not been shown to 
result in pain, tenderness, repeated ulceration, poor 
nourishment or limitation of motion.

5.  The veteran's service-connected disabilities consist of 
bilateral renal calculi with left uteral lithiasis, left 
uretal lithotomy, left pyelolithotomy and left 
hydronephrosis, rated as 20 percent disabling; post surgical 
neuralgia, rated as 20 percent disabling; and left flank 
scar, rated as noncompensable.  The combined disability 
evaluation is 40 percent.  

6.  The veteran has a college education and has work 
experience as a cabdriver, and in construction management.  

7.  His service-connected disabilities have not been shown to 
preclude substantially gainful employment consistent with the 
veteran's education and occupational history.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
disability, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The schedular criteria for an evaluation in excess of 20 
percent for post-surgical neuralgia is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.124a, Diagnostic Code 8526 (1998).

3.  The schedular criteria for a compensable evaluation for a 
left flank scar is denied.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.118, 
Diagnostic Codes 7803 - 7805 (1998).

4.  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a) and (b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected renal disability.

The veteran maintains, in substance, that he incurred 
hypertension as a result of his service-connected bilateral 
renal calculi with left uretal lithiasis, left uretal 
lithotomy, left pyelolithotomy and left hydronephrosis.  
Accordingly, a favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on an indirect basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1998).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) held 
that when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for hypertension, 
to include as secondary to service-connected renal 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for hypertension, to include as secondary 
to service-connected renal disability, to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of incurrence or 
aggravation of a disease or injury in service, or due to 
service-connected disability, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between service, 
or service-connected disability, and the current disability, 
as shown through medical evidence.  Latham v. Brown, 7 Vet. 
App. 359, 365 (1995).

The veteran's service medical records are negative for 
treatment or diagnoses of hypertension.  In 1975, the 
veteran's blood pressure was recorded as 124/82. 

Turning to the veteran's post-service medical records, they 
do show a current diagnosis of hypertension.  However, they 
do not provide competent evidence, such as a medical opinion, 
showing a nexus or link between the veteran's current 
hypertension and a service-connected disability or an injury 
or clinical manifestations during active service.  Ideally, 
such an opinion would be based on a review of the record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of competent evidence of such a relationship in this 
case, the veteran's claim for service connection for 
hypertension, to include as secondary to a service-connected 
renal disability, is not well-grounded and the appeal must be 
denied.

A March 1996 VA examination found that the veteran had blood 
pressure of 136/96.  No pertinent diagnosis was provided.  A 
January 1997 VA examination provided a relevant diagnosis 
that although the veteran did not provide a history of such, 
his blood pressure was elevated to a value of 152/98.  An 
October 1997 VA examination found that the veteran's blood 
pressure was 146/90, and he was diagnosed with hypertension.  

The Board recognizes the veteran's own contentions, made in 
correspondence received in January 1998, that his 
hypertension was the result of his service-connected renal 
disability.  In November 1998, the veteran asserted that he 
had been told by doctors that his hypertension was the result 
of his service-connected renal disability.  However, while 
the veteran is competent to describe his observations, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology, or relate a medical diagnosis made by a doctor.  
Id.  Accordingly, his testimony does not constitute competent 
medical evidence that his post-service hypertension is the 
result of, or related to, any service-connected disability or 
his military service.

Because of the lack of competent medical evidence linking the 
veteran's current hypertension to a service-connected 
disability or his active duty, his claim is not well-grounded 
and the appeal is thus denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

II.  Entitlement to an increased evaluation for post-surgical 
neuralgia, a compensable evaluation for a left flank scar, 
and a total rating based on individual unemployability, due 
to service-connected disabilities.

The veteran maintains, in substance, that the current 
evaluations assigned for his post-surgical neuralgia and left 
flank scar do not adequately reflect the severity of those 
disabilities.  He contends that they result in chronic pain 
and prevent him from working.  Therefore, a favorable 
determination has been requested.

Regarding the claim for a compensable evaluation for a left 
flank scar, the Board notes that when the veteran initiated 
his appeal of this issue, he was appealing the original 
assignment of disability evaluation following award of 
service connection.  As such, this claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of this disability is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119(1999).

The Board finds that the veteran's claims for an increased 
evaluation for post-surgical neuralgia and total rating based 
on individual unemployability, due to service-connected 
disabilities, are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to those claims.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history. Id.  Historically, a May 1997 
rating decision granted the veteran service connection for 
post-surgical neuralgia.  The disability was evaluated under 
Diagnostic Code 8599-7804, for superficial scars, tender and 
painful on objective demonstration.  

The 10 percent evaluation was based in part on in outpatient 
treatment records showing that in June 1996 the veteran 
complained of flank pain with exertion, relieved with rest.  
In addition, a January 1997 VA general medical examination 
found that the veteran had a noticeable area of depression in 
the area of his left flank scar where the kidney surgery was 
performed.  There was a 3 cm area of depression in the 
superomedial area of the flank scar.  The scar itself was 
well-healed and measured 22 cm.  The pertinent diagnosis was 
that the veteran continued to have pain in the left flank 
with a burning sensation in his left hip, relieved by lying 
down.  The pain had been there since 1980, the second 
surgery, and had just worsened since 1992.  The diagnosis 
would be post-surgical neuralgia.  

According to the report of a January 1997 VA psychiatric 
examination, the veteran reported that he had earned a 
bachelor's degree in 1981 and was working on another.  

The veteran's evaluation for post surgery neuralgia was 
increased to 20 percent, effective March 1, 1996, by the 
December 1997 rating decision.  The disability was evaluated 
under Diagnostic Code 8599-8526, paralysis of the anterior 
crural nerve.  

The 20 percent evaluation for the post service neuralgia was 
based in part on VA outpatient treatment record showing that 
in late 1996 through August 1997 the veteran complained 
variously of increasing and chronic left flank pain and scar 
pain that increased on movement, as well as tenderness to 
palpation. 

In addition, according to the report of an October 1997 VA 
general medical examination, the veteran complained of 
constant pain in the left flank that was worse on many 
activities.  When he was required to perform an increased 
amount of activities such as lifting and walking, the pain 
might drift down to his left hip with a burning quality.  He 
also had some numbness in the left posterior lateral leg that 
went down to just above the knee level, that lasted about one 
hour and resolved as he rested.  

During the examination, the veteran provided that he had lost 
his management job in January 1993.  He had two subsequent 
similar jobs that he was unable to keep due to physical 
demands such as lifting and long hours.  He later attempted 
to drive a taxi.  The veteran said that the pain was bearable 
on slow days, but busy days resulted in pain so severe that 
he could not work.  

The veteran reported that the pain was in his left flank, and 
was constant and worse with activities.  An increased amount 
of activities, such as lifting and walking might result in 
pain drifting down into the left hip with a burning quality.  
He also had some numbness in the left posterior lateral leg 
which went down to just about knee level.  These pains lasted 
about an hour and resolved with rest.  

On physical examination, there was some diminished sensation 
along the scar and just inferiorly to it.  Hip extension, hip 
flexion and knee extension seemed to aggravate the veteran's 
left flank pain, less so with knee flexion.  The pertinent 
diagnosis was left flank pain with occasional radiation into 
the left hip and lateral thigh, buttock region, that was 
likely a neuralgia secondary to previous surgeries.  The 
neuralgia would preclude the veteran from manual labor, but 
he would be able to work at a position where he was able to 
sit most of the time with freedom to occasionally change 
positions to relieve discomfort.  

According to the report of an October 1997 VA psychiatric 
examination, the veteran completed high school and two and 
one-half years of college before active duty.  He reported 
that his last steady job was for three years at Arch Reynolds 
(sic), which he felt he lost because he was unable to handle 
the physical demands, as opposed to an ostensible 
restructuring.  The veteran was currently in school at 
Northern Kentucky University studying radio and TV 
production.  The veteran said that he worked out of his house 
on his computer, and occasionally sold drink tickets at 
special events at a theater.  For enjoyment, he worked on his 
computers, searching on the internet and making e-mail 
friends.  

The December 1997 rating decision also denied the veteran a 
total rating based on individual unemployability, due to 
service-connected disabilities.  The rating decision pointed 
out that the veteran's sole service-connected disabilities, a 
renal disability and post-surgical neuralgia, resulted in a 
combined evaluation of only 40 percent.  The rating decision 
pointed out that the record showed that the veteran was age 
46, with 14 years of education and had last worked in 1995 as 
a cab driver.  A statement from Art's Rental Equipment dated 
in September 1997 noted that the veteran had worked there 
from March 1990 to January 1993 as a store manager.  He was 
terminated due to corporate restructuring, and he was not 
known to have lost any time from work due to disability in 
the last year of his employment.  Two other previous 
employers failed to respond to VA inquiries.  

In January 1998, the veteran submitted correspondence that he 
was unable to work due to chronic pain.  He said that no 
treatment took away the pain completely; a TENS unit was not 
successful in treating the pain; the pain was constant for 24 
hours a day, interfered with his sleep and was increased by 
physical activity; and even attending college resulted in 
extreme pain to the point that he had been unable to complete 
one of his classes.  He also asserted that he warranted a 
separate disability evaluation for his left flank scar, in 
addition to his service-connected neuralgia.  

Along with his correspondence, the veteran submitted a U.S. 
Department of Education form completed in September 1997 by a 
VA physician noting that the veteran was unable to work and 
earn money because of a static impairment that was expected 
to continue indefinitely or result in death.  The doctor 
identified the veteran's medical condition as bilateral 
kidney stones, history of pyelolithotomy, neuralgia/chronic 
pain.  

The veteran also submitted an AFSA Data Corporation form 
completed in October 1997 by a VA physician noting that the 
veteran's condition was considered permanently disabled for 
the purposes of his GSL loan, because his condition had 
substantially deteriorated since he had submitted his loan 
application.  

The veteran also submitted a December 1997 grade report from 
Northern Kentucky University, showing an incomplete class for 
the fall 1997 semester.  

In an August 1998 rating decision, the veteran was granted 
separate service connection for a left flank scar, evaluated 
as noncompensable, effective March 1996.  The noncompensable 
evaluation was based on the reports of the January and 
October 1997 VA examinations, which were noted to show that 
the veteran's scar did not result in limitation of motion or 
demonstrable tenderness.  

In correspondence received in September and November 1998, 
the veteran asserted that his chronic pain made attending 
classes nearly impossible.  Because of his chronic pain, he 
had received an incomplete in one course and had to withdraw 
from another.  The veteran reiterated that he could not carry 
things of any weight, could not walk long distances, could 
not sit in hard upright chairs for very long and could not 
bend over more than three or four times.  He related that he 
had been unable to find a company willing to take him on as 
an intern, and had to take an internship created by his 
professor.  The veteran also stated that his surgery scar was 
tender and painful.  

A.  Entitlement to an increased evaluation for post-surgical 
neuralgia, a compensable evaluation for a left flank scar.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's neuralgia is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526, for anterior crural nerve, 
incomplete paralysis of the quadriceps extensor muscles.  
Mild incomplete paralysis warrants a 10 percent evaluation, 
moderate incomplete paralysis warrants a 20 percent 
evaluation, and severe incomplete paralysis warrants a 30 
percent evaluation.  A note provides that the term 
"incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When injury or disease of a 
peripheral nerve results in wholly sensory impairment, the 
evaluation will be for mild, or at most moderate, incomplete 
paralysis of that nerve. 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for neuralgia.  The veteran's neuralgia 
results in pain and diminished sensation along the left flank 
and hip, with some corresponding limitation of motion of the 
left leg.  There is no evidence that the neuralgia results in 
severe incomplete paralysis.  As the neuralgia results in 
wholly sensory impairment, the evaluation cannot be for more 
than moderate, incomplete paralysis of the anterior crural 
nerve.

Turning to the veteran's left flank scar, the Board notes 
that an assignment of a 10 percent evaluation is in order 
when a superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
Diagnostic Codes 7803-7804.  Scars may also be evaluated 
based on the limitation of function of the part affected.  
Diagnostic Code 7805. 

The Board finds that the preponderance of the evidence is 
against a compensable evaluation for the veteran's left flank 
scar.  The veteran's complaints of pain and tenderness are 
not supported by the objective medical evidence of record.  A 
January 1997 VA examination found that the veteran's left 
flank scar was well-healed.  Although the October 1997 VA 
examination found some diminished sensation along the scar, 
this loss of sensation is addressed by the veteran's 20 
percent evaluation for neuralgia.  The provisions of 38 
C.F.R. § 4.14 (1998) prohibit the evaluation of the same 
"disability" under various diagnoses.

In light of the above, increased evaluations are denied for 
the veteran's service-connected post-surgical neuralgia and 
left flank scar.  

B.  Entitlement to a total rating based on individual 
unemployability, 
due to service-connected disabilities.

The veteran currently has service-connection established for 
bilateral renal calculi with left uretal lithiasis, left 
uretal lithotomy, left pyelolithotomy and left 
hydronephrosis, evaluated as 20 percent disabling; post-
surgical neuralgia, evaluated as 20 percent disabling; and 
left flank scar, evaluated as noncompensable.  The combined 
evaluation for the service-connected disabilities is 40 
percent.  38 C.F.R. § 4.25 (1998).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. 3.340.  Other 
total disability ratings are scheduled in the various bodily 
systems of this schedule.  38 C.F.R. § 4.15 (1998).  This 
process involves rating and then combining each disability 
under the appropriate diagnostic code (DC) to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for total disability compensation purposes.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record fails to show that the veteran satisfies the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disability.  First, the combined 
schedular evaluation of 40 percent for the veteran's three 
service-connected disabilities does not warrant a finding of 
total disability under the provisions of 38 C.F.R. §§ 3.340, 
3.341, or 4.16(a).  In addition, the record does not 
demonstrate that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities so as to warrant the benefits sought 
under the provisions of 38 C.F.R. § 4.16(b).  

In so finding, the Board recognizes that two VA physicians 
have completed forms indicating that the veteran was 
unemployable.  However, these conclusory forms do not provide 
any rationales or explanations for the physicians' opinions, 
or purport to be based on examination of the veteran or a 
review of the record.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

By contrast, the report of the October 1997 VA general 
medical examination concludes that the veteran would be able 
to perform non-manual employment, if able to sit and 
occasionally change position.  This opinion is clearly based 
on examination of the veteran, and is explained by the 
examiner's report.

In addition, the veteran has reported that he is able to use 
a computer to search the internet and meet new people, and 
that he sometimes sells tickets at a theater.  His outpatient 
treatment records fail to reflect that he requires regular 
treatment for manifestations of the service-connected 
disabilities that would interfere with his ability to remain 
employed.  The veteran's past employer indicated that the 
veteran's employment had not been terminated due to any 
physical condition.  

Finally, the Board points out that the veteran has been able 
to attend college classes.  Despite the veteran's own 
testimony, there is no evidence that the veteran has failed 
to complete any class work due to service-connected 
disability.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability, due to service-connected 
disability.  As such the appeal is denied.


ORDER

An increased evaluation for post-surgical neuralgia is 
denied.

A compensable evaluation for a left flank scar is denied.  

A total rating based on individual unemployability, due to 
service-connected disabilities, is denied.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

